Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 21-25 in the reply filed on 24 March 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
In [0027] and [0053], “montmorrillonite” should recite “montmorillonite” (correcting the typo).
In [0043] and [0057], these should recite “a sphericity of about 0.6 of less” (as in [0009]; correcting the typo because sphericity has a maximum of 1). 
Appropriate correction is required.

Claim Objections
Claims 4, 5, 14, 15, and 21-24 are objected to because of the following informalities:  
In claim 4, “a sphericity of about 6 or less” should recite “a sphericity of about 0.6 or less” (correcting the typo; as in [0009]). 
In claim 5, “other volcanic glasses” should just recite “volcanic glasses” (for clarity).
In independent claim 14, “montmorrillonite” should recite “montmorillonite” (correcting the typo).  Claims 15 and 21-24 are objected to by dependency.
In claim 23, “pumichas” should recite “pumice has” in both occurrences (correcting the typos).
Also in claim 23, “a sphericity of about 6 or less” should recite “a sphericity of about 0.6 or less” (correcting the typo; as in [0009]). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-4 and 7-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a solid scouring material […] wherein the solid scouring material comprises crystalline silica in an amount of about 5 wt. % or less.”
The Office recognizes that, in the Specification, Applicant states “Embodiments of the spacer fluids may include spacer additive that includes a solid scouring material, for example, to scrub and 
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all “solid scouring materials” with “about 5 wt% or less of crystalline silica”) but the disclosure only describe a narrower Species (specifically, “solid scouring materials” such as “pumice, perlite, other volcanic glasses, fumed silica, and fly ash”) with no evidence that the Genus is contemplated.  For example, the term “solid scouring materials” (that “scrub and facilitate removal of solid filter cake on wellbore surfaces”) is potentially so broad as to encompass materials as diverse as barite weighting agent, superabsorbent gel particles, diamond drill bit particles, etc., but there is no evidence that this full Genus was actually contemplated or intended by Applicant, rather than just the Species such as pumice, perlite, etc.  
Accordingly, this limitation lacks an adequate Written Description.  Claims 2-4 and 7-13 are rejected by dependency, also failing to limit the term to the disclosed Species.  In contrast, claims 5 and 6 include the disclosed Species.
Second, because Applicant has only disclosed “pumice, perlite, other volcanic glasses, fumed silica, and fly ash,” it is unclear if “solid scouring materials” does or does not encompass materials as diverse as barite weighting agent, superabsorbent gel particles, diamond drill bit particles, etc.  Accordingly, this limitation also renders the claim scope Indefinite.

“providing a spacer fluid comprising water and a spacer additive, wherein the spacer additive comprises a solid scouring material and a biopolymer gum, wherein the solid scouring material comprises at least one material selected from the group consisting of pumice, perlite, volcanic glasses, fumed silica, fly ash, and combinations thereof, wherein the solid scouring material comprises crystalline silica in an amount of about 5 wt. % or less, and wherein the spacer fluid is essentially free of clay” (using “volcanic glasses” instead of “other volcanic glasses” for clarity).
Accordingly, this same limitation may also be removed from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Leotaud (2018/0265763) (cited by Applicant).
Regarding independent claim 1, Leotaud discloses A method for displacing wellbore fluids (abstract “spacer fluids and methods of use in subterranean formations”), comprising: 
providing a spacer fluid comprising water ([0022] “The base fluid may be an […] aqueous-base fluid.  Examples of aqueous-base fluids may comprise fresh water, salt water (e.g., water containing one or more dissolved salts), brine, seawater, or any combination thereof”) and a spacer additive ([0025] “all the solid additives for the spacer fluid are included in the dry blend”), wherein the spacer additive comprises a solid scouring material ([0024] “the spacer fluid may include a solid particulate additive”) and a biopolymer gum ([0026] “A wide variety of additional additives may be included in the spacer fluids as deemed appropriate by one skilled in the art, with the benefit of this disclosure.  Examples of such additives include […] viscosifying agents (e.g., […] hydroxyl ethyl cellulose)” = biopolymer gum), wherein the solid scouring material comprises at least one material selected from the group consisting of pumice, perlite, volcanic glasses, fumed silica, fly ash, and combinations thereof ([0024] “Suitable solid particulate additives may include, without limitation, weighting agents, vitrified shale, cement kiln dust, silica flour, bentonite, pumice, fly ash, and combinations thereof”), wherein the solid scouring material comprises crystalline silica in an amount of about 5 wt. % or less (e.g., if using pumice, then it has 0% crystalline silica); and 
introducing the spacer fluid into a wellbore to displace at least a portion of a first fluid in the wellbore ([0028] “the spacer fluid (as described herein) may be used for displacing a first fluid from a wellbore”).
Regarding the clay, although Leotaud discloses optional clays ([0015], [0026]), these options are clearly not required by Leotaud (e.g., using [0015] starch and [0026] hydroxy ethyl cellulose).  Accordingly, Leotaud also discloses:
“providing a spacer fluid comprising water and a spacer additive, wherein the spacer additive comprises a solid scouring material and a biopolymer gum, wherein the solid scouring material comprises at least one material selected from the group consisting of pumice, perlite, volcanic glasses, fumed silica, fly ash, and combinations thereof, wherein the solid scouring material comprises crystalline silica in an amount of about 5 wt. % or less, and wherein the spacer fluid is essentially free of clay.”
Regarding claim 2, Leotaud discloses combining at least a spacer dry blend and water to form the spacer fluid, wherein the spacer dry blend comprises the solid scouring material and the biopolymer ([0025] “costs may be reduced as transporting of multiple individual solid additives may not be needed if all the solid additives
Regarding claim 3, Leotaud discloses using “pumice” ([0024]), which floats on water and has a specific gravity of less than 2.5, and does not require including crystalline silica.  Accordingly, Leotaud discloses wherein the solid scouring material has a specific gravity of less than 2.5, and wherein the spacer fluid is free of crystalline silica or comprises crystalline silica in an amount of about 1 wt. % or less, not including any components having a specific gravity greater than 2.5.
Regarding claim 9, Leotaud discloses wherein the spacer fluid further comprises a solid surfactant composite ([0008] “use of the solid surfactant composites in spacer fluids”).
Regarding claim 10, Leotaud discloses wherein the solid surfactant composite has a mean particle size of about 5 microns to about 1,500 microns ([0009] “the solid surfactant composite may have a particle size in the range of about 5 microns to about 1,500 microns”), and wherein the solid surfactant composite comprises a wetting surfactant on a solid carrier ([0009] “A solid surfactant composite may include a water-wetting surfactant and a solid carrier”).
Regarding claim 11, Leotaud discloses wherein the spacer fluid further comprises at least one additive selected from the group consisting of a defoaming agent ([0017] “defoaming agent”/[0026] “defoamers”), a weighting agent ([0024] “weighting agents”), and combinations thereof.
Regarding claim 12, Leotaud discloses wherein the first fluid comprises an oil-based drilling fluid ([0030] “A non-limiting example of a suitable drilling fluid may comprise an oil-based drilling fluid”).
Regarding claim 13, Leotaud discloses introducing a cement composition into the wellbore behind the spacer fluid ([0028] “introducing a cement composition into the wellbore with the spacer fluid separating the cement composition and the first fluid”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Leotaud as in claim 1, and further as evidenced by Reade NPL (“Mohs’ Hardness (Typical) of Abrasives”; https://www.reade.com/reade-resources/reference-educational/reade-reference-chart-particle-property-briefings/32-mohs-hardness-of-abrasives, accessed 12 April 2021) and Pisklak (2011/0118155).
Regarding claim 4, Leotaud discloses using “pumice” ([0024]).
As in Reade NPL, pumice has a Mohs hardness of 6.  Accordingly, Leotaud anticipates wherein the solid scouring material has a Mohs hardness of about 6 or greater, by using pumice.
Regarding the roundness of 0.6 or less and sphericity of 6 or less, Leotaud discloses “The solid particulate additive may be included in the spacer fluid as desired to perform a particular function.  By way of example, the solid particulate additive may be included in the spacer fluid to weight the fluid to a desired density, assist in well cleaning by abrasive action in the wellbore, and/or as a viscosifier” ([0024]). 
However, Leotaud fails to teach selecting the roundness or sphericity of the pumice.  Nevertheless, by definition, a roundness/sphericity of 1 is a perfect sphere, with non-spheres being less.
Pisklak provides evidence that pumice particles typically have a low roundness, stating “The pumice powder may have a relatively large particle size (e.g., <37 µm) and during sphere formation, the large particle size and angular shape of the particles, impart a high surface roughness to the spheres” ([0021]).  
Although silent to the roundness and sphericity ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leotaud to include selecting highly angular and rough pumice (e.g., “wherein the solid scouring material has a roundness of about 0.6 or less, and wherein the solid scouring material has a sphericity of about 0.6 or less”), in order to use pumice that would best “assist in well cleaning by abrasive action in the wellbore” with “a high surface roughness.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claims 5-8, 14, 15, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as obvious over Leotaud as in claim 1, and further in view of Pernites (2019/0048247) (filing date of 8 August 2017).
Regarding claims 5 and 6, Leotaud discloses including “pumice” ([0024]) and “A wide variety of additional additives may be included in the spacer fluids as deemed appropriate by one skilled in the art, with the benefit of this disclosure.  Examples of such additives include […] viscosifying agents (e.g., […] hydratable polymers, hydroxyl ethyl cellulose)” ([0026]).  
However, Leotaud fails to specify diutan or other similar biopolymers.
Nevertheless, diutan and the like are well-known in the art for viscosifying.  For example, Pernites teaches a spacer fluid comprising pumice (abstract) wherein “The novel treatment fluids comprise a suspension agent.  The suspension agent primarily serves to enhance the viscosity and yield point of the treatment fluid, such that it is capable of suspending the particles of pumice and other weighting agents and displacing fluids in the well, preferably with minimal mixing” ([0060]) wherein “Such polymers include natural gums, such as welan, gellan, xanthan, diutan, and galactomannan gums” ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leotaud to include diutan and the like, in order to provide alternate “viscosifying agents” (as desired by Leotaud) known to “enhance the viscosity and yield point of the treatment fluid, such that it is capable of suspending the particles of pumice and other weighting agents and displacing fluids in the well, preferably with minimal mixing” (as in Pernites) (thereby including:
(claim 5) wherein the biopolymer gum comprises at least one gum selected from the group consisting of xanthan gum, diutan gum, welan gum, scleroglucan gum, and combinations thereof; and/or
(claim 6) wherein the solid scouring material comprises pumice, and wherein the biopolymer gum comprises diutan gum).
Although not required to render this claim obvious, Applicant may also see the reference to Kumar in the Conclusion below.
Regarding claims 7 and 8, Leotaud discloses including “pumice” where “the solid particulate additive may be included in the spacer fluids in an amount in the range of from about 10% to about 84.9% 
However, Leotaud fails to specify the amount of viscosifying agents such as HEC, to determine a weight ratio of the biopolymer to the pumice. 
Pernites teaches a spacer fluid comprising pumice (abstract) wherein “The novel treatment fluids comprise a suspension agent.  The suspension agent primarily serves to enhance the viscosity and yield point of the treatment fluid, such that it is capable of suspending the particles of pumice and other weighting agents and displacing fluids in the well, preferably with minimal mixing” ([0060]) wherein “Such polymers include natural gums, such as welan, gellan, xanthan, diutan, and galactomannan gums” ([0061]) and are provided “from about 0.02 to about 0.2 ppg (about 0.2 wt % to about 2 wt %)” ([0068]). Pernites also teaches “Loadings of pumice, therefore, typically will be from about 1 ppg to about 8 ppg” ([0055]). 
Viewed from either Pernites’ 0.2-2 wt% viscosifier vs. Leotaud’s 10-84.9 wt% pumice, or Pernites’ 0.02-0.2 ppg viscosifier vs. Pernites’ 1-8 ppg pumice, although silent to the weight ratios as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leotaud to include 
(claim 7) wherein a weight ratio of the biopolymer gum to the solid scouring material in the spacer additive is about 10:90 to about 1:99; and/or
(claim 8) wherein a weight ratio of the biopolymer gum to the solid scouring material in the spacer additive is about 3:97 to about 2:98, 
in order to provide suitable amounts of the viscosifying agent and pumice within the general conditions set forth by Leotaud and Pernites, for spacer fluids.
Regarding independent claim 14, Leotaud discloses A method for displacing wellbore fluids (abstract “spacer fluids and methods of use in subterranean formations”), comprising: 
providing a spacer dry blend ([0025] “all the solid additives for the spacer fluid are included in the dry blend”) comprising a spacer additive ([0024] “the spacer fluid may include a solid particulate additive” such as “pumice”), a solid surfactant composite ([0009] “A solid surfactant composite”), and a weighting agent having a specific gravity greater than 2.5 ([0024] “the spacer fluid may include a solid about 4, etc.)”), wherein the spacer additive comprises pumice ([0024] “the spacer fluid may include a solid particulate additive” such as “pumice”), and wherein the solid surfactant composite comprises a surfactant on a solid carrier ([0009] “A solid surfactant composite may include a water-wetting surfactant and a solid carrier”); 
combining ([0025] “This dry blend may be prepared offsite and then transported to the well site, for example, where it may be combined with the base fluid”) at least the spacer dry blend and water ([0022] “The base fluid may be an […] aqueous-base fluid.  Examples of aqueous-base fluids may comprise fresh water, salt water (e.g., water containing one or more dissolved salts), brine, seawater, or any combination thereof”) to form a spacer fluid, wherein the spacer fluid is essentially free of clay comprising montmorillonite clay, attapulgite clay, and sepiolite clay (e.g., as in claim 1, clays are not required by Leotaud); and 
introducing the spacer fluid into a wellbore to displace at least a portion of an oil-based drilling fluid in the wellbore ([0028] “the spacer fluid (as described herein) may be used for displacing a first fluid from a wellbore”).
Regarding the spacer additive of pumice and diutan in 2:98 to 3:97, Leotaud discloses including “pumice” where “the solid particulate additive may be included in the spacer fluids in an amount in the range of from about 10% to about 84.9% by weight of the spacer fluid” ([0024]).  Leotaud also discloses including “viscosifying agents” such as “hydroxyl ethyl cellulose” ([0026]).
However, Leotaud fails to specify using diutan and the amount of viscosifying agents, to determine a weight ratio of the viscosifying agent to the pumice. 
Pernites teaches a spacer fluid comprising pumice (abstract) wherein “The novel treatment fluids comprise a suspension agent.  The suspension agent primarily serves to enhance the viscosity and yield point of the treatment fluid, such that it is capable of suspending the particles of pumice and other weighting agents and displacing fluids in the well, preferably with minimal mixing” ([0060]) wherein “Such polymers include natural gums, such as welan, gellan, xanthan, diutan, and galactomannan gums” ([0061]) and are provided “from about 0.02 to about 0.2 ppg (about 0.2 wt % to about 2 wt %)” ([0068]). 
Viewed from either Pernites’ 0.2-2 wt% diutan vs. Leotaud’s 10-84.9 wt% pumice, or Pernites’ 0.02-0.2 ppg diutan vs. Pernites’ 1-8 ppg pumice, although silent to the weight ratio as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leotaud to include 
“providing a spacer dry blend comprising a spacer additive, a solid surfactant composite, and a weighting agent having a specific gravity greater than 2.5, wherein the spacer additive comprises pumice and diutan gum in a diutan gum to pumice weight ratio of about 2:98 to about 3:97, and wherein the solid surfactant composite comprises a surfactant on a solid carrier;” 
in order to provide suitable amounts of the viscosifying agent and pumice within the general conditions set forth by Leotaud and Pernites, for spacer fluids.  Applicant may note that Leotaud discloses including “all the solid additives” in the dry blend ([0025]), and thus a solid source of diutan would be included in Leotaud’s dry blend.
Regarding claim 15, Leotaud discloses introducing a cement composition into the wellbore behind the spacer fluid ([0028] “introducing a cement composition into the wellbore with the spacer fluid separating the cement composition and the first fluid”).
Regarding claim 21, Leotaud discloses wherein the solid surfactant composite has a mean particle size of about 5 microns to about 1,500 microns ([0009] “the solid surfactant composite may have a particle size in the range of about 5 microns to about 1,500 microns”), and wherein the solid surfactant composite comprises a wetting surfactant on a solid carrier ([0009] “A solid surfactant composite may include a water-wetting surfactant and a solid carrier”).
Regarding claim 22, Leotaud discloses using “pumice” ([0024]), which floats on water and has a specific gravity of less than 2.5, and does not require including crystalline silica.  Accordingly, Leotaud discloses wherein the spacer additive has a specific gravity of less than 2.5, and wherein the spacer fluid is free of crystalline silica or comprises crystalline silica in an amount of about 1 wt. % or less, not including any components having a specific gravity greater than 2.5
Regarding claims 24 and 25, as in claims 14 and 7, Leotaud discloses including “pumice” ([0024]).
However, Leotaud fails to specify a pumice particle size.
Pernites teaches a spacer fluid comprising pumice (abstract) including diutan viscosifying suspension agent ([0060]-[0061]) wherein “In its powdered form, pumice is referred to a pumicite, and it is in its powdered form that pumice is incorporated into the novel cement spacers.  Preferably, the pumice will have particle sizes from about 1 to about 200 microns” ([0053]). 
It appears that these spacer considerations would similarly apply to Leotaud.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leotaud to include wherein the pumice has a mean particle size of about 1 micron to about 200 microns, in order to provide a source of pumice in Leotaud’s spacer fluid, suitable for spacer fluids (as in Pernites). 

Claim 23 is rejected under 35 U.S.C. 103 as obvious over Leotaud in view of Pernites as in claim 14, and further as evidenced by Reade NPL and Pisklak.
Regarding claim 23, Leotaud discloses using “pumice” ([0024]).
As in Reade NPL, pumice has a Mohs hardness of 6.  Accordingly, Leotaud anticipates wherein the solid scouring material has a Mohs hardness of about 6 or greater, by using pumice.
Regarding the roundness of 0.6 or less and sphericity of 6 or less, Leotaud discloses “The solid particulate additive may be included in the spacer fluid as desired to perform a particular function.  By way of example, the solid particulate additive may be included in the spacer fluid to weight the fluid to a desired density, assist in well cleaning by abrasive action in the wellbore, and/or as a viscosifier” ([0024]). 
However, Leotaud fails to teach selecting the roundness or sphericity of the pumice.  Nevertheless, by definition, a roundness/sphericity of 1 is a perfect sphere, with non-spheres being less.
Pisklak provides evidence that pumice particles typically have a low roundness, stating “The pumice powder may have a relatively large particle size (e.g., <37 µm) and during sphere formation, the large particle size and angular shape of the particles, impart a high surface roughness to the spheres” ([0021]).  
wherein the solid scouring material has a roundness of about 0.6 or less, and wherein the solid scouring material has a sphericity of about 0.6 or less”), in order to use pumice that would best “assist in well cleaning by abrasive action in the wellbore” with “a high surface roughness.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Kumar (2014/0158354) similarly teaches well treatment fluids (abstract) such as a “spacer fluid” ([0036]) wherein polymers are used to increase the viscosity ([0169]) such as diutan ([0174]) used in 0.1-5 wt% by weight of the fluid ([0180]).
The reference to Vorderbruggen (2015/0129217) similarly teaches a spacer system using an absorbed surfactant ([0034]), absorbed as a liquid additive ([0012]) upon a substrate ([0007]).  However, this reference does not appear necessary at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674